FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom of Great Britain and Northern Ireland on 10/21/2019. It is noted, however, that applicant has not filed a certified copy of the GB1915213.1 application as required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 7 of the claim reads “a second heating element located one or” and should read --a second heating element located on or--.  Appropriate correction is required.
Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Claim 19 is also objected to because it depends on claim 18. Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11, 12, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. U.S. Patent Application Publication 2019/0331514 in view of Mayer et al. U.S. Patent Application Publication 2003/0115952.
With respect to claims 1, 6, 14-17, and 20, De Luca teaches a flow sensor having  a first substrate (substrate 1) comprising an etched portion (etching portion of substrate 1, paragraphs 64-65); a dielectric layer located on the first substrate (dielectric region 3, paragraphs 64-65), wherein the dielectric layer comprises at least one dielectric membrane located over the etched portion of the first substrate (the dielectric region having a membrane over an area of the etched portion, paragraph 65); a first heating element located on or within the dielectric membrane (one of the three diodes that may be operated as a heater, paragraph 68); a second heating element located one or within the dielectric membrane (one of the three diodes that may be operated as a heater, paragraph 68), wherein the first heating element and the second heating element are arranged to intersect one another within or over an area of the dielectric membrane (the diodes may be arranged to intersect each other, paragraph 77); and a controller coupled with the first heating element and the second heating element (paragraph 85, figure 22).
But De Luca fails to teach wherein the controller is configured to: take a measurement from the second heating element; determine a calibration parameter using the measurement from the second heating element; take a measurement from the first heating element; and determine a flow rate through the flow sensor or differential pressure across the flow sensor using the determined calibration parameter and the measurement from the first heating element.
Mayer teaches a fluid flow sensor (abstract) having a two temperature sensors (10, 11) located on a membrane 12 of a substrate 5 where a calibration parameter is determined from the heating element measurements and then used for the fluid flow measurement signal (paragraph 32).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flow rate calculation of De Luca and determine the flow using a calibration parameter as taught by Mayer in order to flow sensor having an accurate determination of flow amount (Mayer, paragraph 6).  
With respect to claims 2-4, De Luca teaches wherein, in use, the first heating element extends in a direction substantially perpendicular to the direction of flow through the sensor (figure 14), wherein the second heating element is arranged at an angle of at least 10° to the first heating element (figure 14), and wherein, in use, the second heating element extends in a direction parallel to the direction of flow through the sensor (figure 14).
With respect to claim 5, De Luca teaches  wherein the first heating element and the second heating elements are resistive hotwire heaters (the diodes may be operate as heating elements, paragraphs 29, 64).
	With respect to claims 7 and 8, De Luca teaches a third heating element, wherein the third heating element intersects the first heating element within or over an area of the dielectric membrane and intersects the second heating element within or over an area of the dielectric membrane (figure 14), and wherein the third heating element intersects the first heating element and the second heating element at a point where the first heating element and the second heating element intersect one another, and wherein the third heating element bisects an angle between the first heating element and the second heating element (figure 14).
	With respect to claims 11 and 12, De Luca teaches one or more further sensing elements; and optionally wherein the one or more further sensing elements comprise one or more temperature sensors, pressure sensors, and/or gas sensors (pressure sensing devices 22, paragraph 81), and wherein the one or more further sensing elements comprise at least a pair of sensing elements located on opposing sides of the first heating element or the second heating element; and optionally wherein the pair of sensing elements comprises a pair of temperature sensing elements or heating elements extending in a direction perpendicular to the direction of flow through the sensor (figures 18-19).

Claim(s) 9, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. U.S. Patent Application Publication 2019/0331514 in view of Mayer et al. U.S. Patent Application Publication 2003/0115952  and further view of Reay et al. U.S. Patent 5,600,174.
With respect to claims 9, 10, and 13, De Luca as modified by Mayer teaches the claimed invention except wherein the dielectric membrane comprises at least one recessed region between one of the heating elements and an edge of the dielectric membrane, and wherein the at least one recessed region is arranged to be symmetrical about axes defined by the first heating element and the second heating element; or wherein the at least one recessed region is arranged to be asymmetrical about an axis defined by the first heating element.
Reay teaches CMOS fluid sensor device 100 having a pit or recess (108) etched in a substrate 110 between the edge of the substrate and the measurement elements (abstract, figure 2).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the invention of De Luca as modified by Reay with substrate having a recess portion as taught by Reay in order to provide a simple, cost-effective prototyping and production of integrated sensor systems (Reay, col. 3 lines 60-64).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        9/22/2022